Title: To Thomas Jefferson from William Short, 12 November 1821
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philadada
Nov: 12. 1821.
If I knew any other way less troublesome to you, of hearing of you & the state of your health, I would not intrude this letter on you, knowing, as I do, how much you are oppressed by correspondence. Since my return from a summer excursion of more than three months, I have enquired at different times of such of your friends here as were in the way of hearing from you, but there is not one that has been able to give me any late intelligence on your subject. and yet it is a subject of so much real interest to me, that I cannot help making an effort to remove the state of absolute ignorance in which I am. May I hope then if too much occupied by other correspondence yourself, you would tell your amiable amanuensis so far as to indite what you might dictate without manual labor. It would be a great gratification to me to learn that your health was perfectly restored, and promised a continuance. Your sound constitution, your regular life, & the salubrious air of Monticello, all combined to give me full confidence in your enjoying to the full term of your years, uninterrupted health. This was never shaken until the illness, which was not spontaneous, but as I understand, acquired at the Springs. I have never known, though I have always wished to know, the particulars of that deviation from your ordinary course of health, its origin, its progress and its termination. When you last mentioned your health to me, nothing remained of your indisposition, but a swelling of the legs which obliged you to bandage them so as to make it inconvenient to take the exercise of walking.It would give me great pleasure also to hear something of the University, its present situation and future prospect. There is no similar establishment in which I feel so great an interest: This grows out of a variety of considerations. In the first place, as being so much of your creation; and then, being situated in that district, where I for the first time in my life had a view of a mountain, a sensation I have never forgotten, and which has always attached me to the place--And besides, it is ‘in’ Virginia, my native State, and the first from which I received a mark of favor, the first therefore in my affection. The only apprehension I have felt from that location, arose from the preference which Professors would generally give to a residence in a City, on account of the advantages it affords to men of letters & science. Yet I believe it was fortunate that Cooper left you--The mass of prejudices enlisted against him, would probably have more than counterbalanced the weight of his talents, great as they are.I have lately recieved a letter from a nephew of mine who went to pay his respects to you at Monticello. He speaks in high terms of the Architectural progress of the University. When he determined to take that route to Kentucky, he wrote to me from Baltimore to ask me to send him a letter of introduction to you—And with the etourderie of his age, requested me to send it to Fredericksburg, through which place he was to pass—As his letter was written at the moment he was leaving Baltimore, it was evident that my letter could set reach Fredericksburgh before he would have left it—He fortunately met there, as he informs me, with a Mr Taliaferro, who gave him a letter to you.  He waited also on Mr Madison, as he informs me; being carried there by the stepson of that gentleman. To him, of course, I should not have given him a letter. For although I have never known the true cause of it, I have always known the want of friendly feelings on his part towards me. And yet I am fully persuaded, as you are so good as to say in your former letter, that you never heard, but a sentiment of esteem for me, from him. This he owed to his respect for you. These things are now the incidents of times long passed by, & make but a feeble impression on my mind.On my return here, I learned that an old friend of yours, Govr Mercer, had come on to this City in a bad state of health & found his death here. I am told by one of those who saw him the most, that his first enquiry was for me, & that his expression of regret at my absence was very marked. I was more affected by this circumstance than I can say. Such recollections from a friend of early life from whom I have been so long seperated, leaves a melancholy impression on the mind that fixes itself deeply—When I look back to the time at which he & “the good M… our President” started together in their political race it seems to me the renewal of the fable of the Hare and the Tortoise.In my tour of this summer I had intended to have included an excursion to Canada, where I have never been, and where I should not go merely as a tourist; all curiosity of that kind having now subsided with me. But I am an involuntary owner of a considerable body of land near the River St Laurence, to which, it had been represented to me by my agent, it was necessary for me to go. When on the St Laurence, it is much the easiest and quickest route to return by the way of Montreal, taking advantage of the descent of the River & the steamboat on Lake Champlain. But when I had proceeded as far as Sackett’s harbor, I found that the season had so far advanced that it would be advisable to postpone going to the St Laurence until the next year & therefore retraced my steps at the time.In This route I found M. LeRoy de Faument-Houns in the county where he resides, & which bears your name, a territory more extensive then many of the German Princes, notwithstanding that he has sold to the rich D. parish 110,000 acres & to Joseph Bonaparte, a still larger quantity. The land he owns, is also among the most fertile & the most valuable of the unsettled lands of the State of N. York And yet with all this he is, I fear, what the French call au riche malaise. If so, it would be a proof that no one in that part of the world can be a large land holder with impunity. For LeRoy has shown more skill and perseverance in that line than any of his compeers. Many of them I know, who were once ranked among the most weathy men of the State, & who are now in the greatest embarassment. As to Le Roy himself I have no reason to suppose any thing of the kind, except what I have heard from others—His mode of life in his Chateau would indicate, the contrary—He sees a great deal of company, has an excellent French cask, French table &c.In this excursion I visited the great Canal, and travelled on it from Utica to Rome (45 miles) It was then perfected and used 88. miles & since, 22. miles more have been completed & used. It is really this canal that the U. States seemed to me to be centuries advanced beyond what appears in any other part of the country. The state of N. Y. owes this advancement to one man—for De Wit Clinton stands precisely in the same relation to the canal that Fulton does to the steamboat. And yet it was whilst wafted along on the canal that I heard him more abused than in any other part of the State, where he is generally now very unpopular. So true it is that he who labors to be good to man, must look for his reward in his own bosom  their gratitudeI have read over at different times, and with renewed and increased pleasure your two last letters, of which one inclosed the syllabus. The subject is most interesting whether considered on the scene of morality or religion. The greatest drawback I have found in this pleasure is not being permitted to communicate it to one or two friends, when we have been speaking on the subject—for you may rest assured that your injunction has been literally obeyed. I think it very perceptible that opinions like yours as to Jesus, are spreading fast in this country. More light will dispel the foggy sophisms of the interested imposed on the ignorant. It is from the East that this new light has proceeded and particularly from Boston.My paper warns me that I must end this letter. Otherwise I might perhaps tax your time and patience too heavily. I have only room left to repeat that I am, as I have ever been & shall ever be,with warm affection, your friend & servantW. Short